EXHIBIT 5.1 THE LAW OFFICE OF JILLIAN SIDOTI 38730 Sky Canyon Drive SuiteA Murrieta, CA 92596 (323)799-1342 (951) 224-6675 www.jilliansidoti.com July 17, 2013 VIAELECTRONIC MAIL The Board of Directors GS Valet, Inc. 4315 Lemac Drive Houston, TX 77096 Re: GS Valet, Inc. Registration Statement on Form S-1 To whom it may concern: I have been retained by GS Valet, Inc. a Nevada corporation (the "Company"), in connection with the Post Effective Registration Statement (the "Registration Statement") originally filed on Form S-1 filed on July 12, 2012, relating to the offering of 975,000 shares of Common Stock of the Company already outstanding. You have requested that I render my opinion as to whether or not the securities proposed are validly issued, fully paid, and non-assessable. In connection with the request, I have examined the following: 1. Certificate of Incorporation of the Company; 2. Bylaws of the Company; 3. The Registration Statement; and 4. Unanimous consent resolutions of the Company’s Board of Directors. I have examined such other corporate records and documents and have made such other examinations, asI have deemed relevant. 1 Based on the above examination, I am of the opinion that the securities of the Company to be issued pursuant to the Registration Statement are validly authorized and are validly issued, fully paid and non-assessable under the corporate laws of the State of Nevada, including the statutory provisions and all applicable provisions of the Nevada Constitution and reported judicial decisions interpreting these laws. I hereby consent to the filing of this opinion as Exhibit 5.1 and by reference, Exhibit 23.2, to the Registration Statement and to the reference to our firm under “Experts” in the related Prospectus. In giving the foregoing consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act, or the rules and regulations of the Securities and Exchange Commission. Sincerely, Jillian Ivey Sidoti, Esq. JIS/du 2
